Exhibit 10.2

REVOLVING CREDIT NOTE

 

$35,000,000    May 26, 2011            

FOR VALUE RECEIVED, KENSEY NASH CORPORATION, a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Lender”) on the Revolving Credit Termination Date, the
principal amount of THIRTY FIVE MILLION DOLLARS ($35,000,000) or, if less, the
aggregate outstanding principal under the Revolving Credit Facility extended
under the Loan and Agency Agreement of even date herewith (as such agreement may
be amended or modified, the “Loan Agreement”) by and among Borrower, the Lender
and the other banks listed on the signature pages thereof and Wells Fargo Bank,
National Association, its successors and assigns, as Administrative Agent (the
“Administrative Agent”). Terms capitalized but not defined herein shall have the
meanings given to them respectively in the Loan Agreement. This Note is one of
the Revolving Credit Notes referred to in the Loan Agreement, and reference is
made to the Loan Agreement for a statement of the terms and conditions under
which the loans evidenced hereby have been made, are secured, and may be prepaid
or accelerated.

Until maturity (whether by acceleration or otherwise), or the occurrence of an
Event of Default, interest shall accrue on the outstanding principal balance
hereof at the rate or rates as set forth in the Loan Agreement. Subsequent to
maturity or the occurrence of an Event of Default, interest shall accrue at the
Default Rate. Accrued interest shall be payable at the times provided for in the
Loan Agreement and if not paid when due, shall be added to the principal.

All amounts payable by the Borrower to the Lender hereunder shall be paid
directly to the Administrative Agent at Suburban Philadelphia RCBO, 2240 Butler
Pike, Plymouth Meeting, PA 19462 (or at such other address which the
Administrative Agent shall give notice to the Borrower in accordance with the
Loan Agreement) in immediately available funds.

The Borrower hereby waives the requirements of demand, presentment, protest,
notice of protest and dishonor and all other demands or notices of any kind in
connection with the delivery, acceptance, performance, default, dishonor or
enforcement of this Note.

The construction, interpretation and enforcement of this Note shall be governed
by the internal laws of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Borrower has
caused this Note to be executed by its duly authorized officer as of the day and
year first above written.

 

KENSEY NASH CORPORATION,

a Delaware corporation

By:  

/s/ Michael Celano

Name:  

Michael Celano

Title:  

Chief Financial Officer